Case: 18-10523      Document: 00515817979         Page: 1    Date Filed: 04/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 12, 2021
                                  No. 18-10523
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Landon Gass,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:18-CR-6-4


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Landon Gass appeals the prison sentence imposed following his guilty
   plea to conspiracy to possess with intent to distribute a controlled substance.
   Gass argues that his sentence is substantively unreasonable because the
   methamphetamine Sentencing Guideline has evolved through congressional


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-10523       Document: 00515817979           Page: 2   Date Filed: 04/12/2021




                                      No. 18-10523


   mandates rather than through the Sentencing Commission’s examination of
   empirical data, national experience, and expert opinions. As a result, he
   contends that the Guideline lacks an empirical basis, it results in guidelines
   ranges that are greater than necessary to determine the appropriate sentence,
   and it produces overly severe sentences.
          The Government moves for summary affirmance, asserting that the
   issue is foreclosed. Alternatively, the Government moves for an extension of
   time to file an appellate brief.
          As Gass concedes, his issue is foreclosed by our precedent. See United
   States v. Duarte, 569 F.3d 528, 530 (5th Cir. 2009); United States v.
   Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir. 2009). Accordingly, the
   judgment of the district court is AFFIRMED. The Government’s motion
   for summary affirmance is GRANTED, and the alternative motion for an
   extension of time to file an appellate brief is DENIED.




                                           2